Name: Commission Regulation (EEC) No 3346/92 of 19 November 1992 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  economic policy;  processed agricultural produce;  trade policy
 Date Published: nan

 20. 11 . 92 Official Journal of the European Communities No L 336/ 19 COMMISSION REGULATION (EEC) No 3346/92 of 19 November 1992 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (J), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 6 (7) thereof, Whereas Title III of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 257/92 (4), lays down the detailed rules on the granting of aid for private storage of butter and cream ; whereas Article 29 of that Regulation refers to Article 1 (4) of Regulation (EEC) No 777/87 (*) ; whereas that reference no longer applies as a result of amend ­ ments to the latter Regulation by Regulation (EEC) No 1634/91 (6) and whereas as a consequence the reference must be corrected with effect from the entry into force of that Regulation ; HAS ADOPTED THIS REGULATION : Article 1 In Article 29 (1 ) of Regulation (EEC) No 685/69, the reference to 'Article 1 (4) of Regulation (EEC) No 777/87' is hereby replaced by 'Article 1 (3) of Regulation (EEC) No 777/87'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 90, 15 . 4. 1969, p. 12. 0 OJ No L 28, 4. 2. 1992, p. 5. (0 OJ No L 78, 20. 3 . 1987, p. 10. (0 OJ No L 150, 15. 6. 1991 , p. 26.